DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear what "substantially fixed" encompasses. There is no disclosure/structure in the specification about the terms in relation to the cam surface or track. It is not clear how the cam surface or track can be partially/substantially fixed and to which element is fixed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hagleitner (8,468,920 B2).
Hagleitner discloses the invention including:
Claim 1: a dispenser housing (see Fig. 9)  with a supply of sheet material (see col. 3) supported therein; a feed roller 1 rotatably mounted within the dispenser housing, and including a feed roller body 21-22 having a chamber (see Fig. 1) defined therein, and an exterior surface 21-22 that at least partially engages the sheet material for feeding or dispensing of the sheet material along a path of travel from the supply of sheet material toward a discharge (see the bottom section of the dispenser in Fig. 9); one or more pressing rollers 2-3 biased toward the feed roller sufficient to engage the sheet material between the one or more pressing rollers and the feed roller so that the sheet material is pulled from the supply and fed along the path of travel upon rotation of the feed roller; a cutting assembly 5 at least partially disposed within the chamber defined in the feed roller body, and including a cutting blade 5 and at least one movable support 7 coupled to cutting blade and the feed roller body, the cutting blade being actuated (see Fig. 2-4) with rotation of the feed roller so as to move through one or more openings (see Fig. 1) defined along the feed roller body to at least partially cut, score, or perforate the sheet material during 
Claim 2: wherein the cutting assembly further includes a cam follower 9 connected to the at least one moveable support, and which engages and rides along a cam surface or track 15 within the chamber of the feed roller body as the feed roller is rotated to cause movement of the cutting blade through the one or more openings in the body of the feed roller.
Claim 3: wherein the cam surface or track is fixed (to the side wall of the housing 25) such that the feed roller and the cutting blade are rotatable thereabout.

Allowable Subject Matter
Claims 11-16 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724